IN THE SUPREME COURT OF IOWA

                            No. 75 / 16–0824

                          Filed April 27, 2018


STATE OF IOWA,

      Appellee,

vs.

JOHN WALTER MULDER,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Sioux County, Steven J.

Andreasen, Judge.



      A juvenile offender appeals from resentence by the district court to

life imprisonment with parole after forty-two years. DECISION OF COURT

OF APPEALS VACATED; DISTRICT COURT JUDGMENT REVERSED

AND REMANDED.


      Jared R. Weber of Weber Law Office, Orange City, for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant

Attorney General, and Thomas Kunstle, County Attorney, for appellee.
                                       2

PER CURIAM.

      In this appeal, we again consider the constitutionality of Iowa’s

statute governing the sentencing of juvenile offenders convicted of first-

degree murder. The case involves a murder committed by a fourteen-year-

old boy in 1976. The crime took a life and forever altered the lives of others.

For the young offender, it resulted in a sentence of lifetime imprisonment

without the possibility of parole. In 2016, he was returned to the district

court for resentencing under new procedures and sentencing options not

available to juvenile offenders in 1976. The juvenile offender was fifty-four

years old at the time and had been in prison for thirty-seven years.

Following the resentencing hearing, the district court sentenced the

offender to life imprisonment with eligibility for parole after forty-two years.

This sentence meant eligibility for parole at age fifty-nine.

      On appeal, the defendant claims the forty-two-year term of

imprisonment before eligibility for parole violates the prohibition against

cruel and unusual punishment under article I, section 17 of the Iowa

Constitution because the term of imprisonment is equivalent to a life

sentence without parole.     He also claims the district court improperly

considered the factors in mitigation of punishment.

      The court of appeals affirmed the sentence of the district court. On

further review, we find it unnecessary to address the constitutionality of

the sentence as equivalent to a life sentence without parole. Instead, we

conclude the resentencing failed to meet the standards established in State

v. Roby, 897 N.W.2d 127 (Iowa 2017), decided after the sentencing hearing

in district court.   Accordingly, we vacate the decision of the court of

appeals, reverse the decision of the district court, and remand the case for

resentencing in light of Roby.
                                  3

    DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

    All justices concur except Hecht, J., who takes no part.

    This opinion shall not be published.